


Exhibit 10.50

 

CONTRACT OF SALE

 

This Contract of Sale (the “Contract”) is entered into by and among (i) TOLLROAD
TEXAS LAND CO., L.P., a Texas limited partnership (“TTLC”), (ii) TOLLWAY 76,
L.P., a Washington limited partnership (“T76”), and (iii) THE SMITH & WOLLENSKY
RESTAURANT GROUP, INC., a Delaware corporation (“Purchaser”).  TTLC and T76 are
hereinafter collectively referred to as the “Seller”.

 

W I T N E S S E T H :

 

FOR AND IN CONSIDERATION of the promises, undertakings, and mutual covenants of
the parties herein set forth, Seller hereby agrees to sell and Purchaser hereby
agrees to purchase and pay for all that certain property hereinafter described
in accordance with the following terms and conditions:

 

ARTICLE I

 

PROPERTY

 

The conveyance by Seller to Purchaser shall include the following:

 

(a)           that certain tract or parcel of land situated in Dallas, Texas,
containing approximately 2.557 acres, said tract being more particularly
described on Exhibit A attached hereto and made a part hereof, together with all
and singular the rights and appurtenances pertaining to such property, including
any right, title and interest of Seller in and to adjacent strips or gores,
streets, alleys or rights-of-way and all rights of ingress and egress thereto
(the property described in this clause is herein referred to collectively as the
“Land”);

 

(b)           the buildings and other improvements on the Land, including
specifically, without limitation, a restaurant building consisting of
approximately 12,141 square feet,

 

1

--------------------------------------------------------------------------------


 

and being currently operated as a “Humperdinks” restaurant, including all
heating, ventilation and air conditioning systems and equipment, carpeting,
draperies and curtains (the property described in this clause is herein referred
to collectively as the “Improvements”);

 

(c)           the personal property located upon the Land or within the
Improvements, including but not limited to, all equipment, fixtures, appliances,
tools and supplies, and other items of personal property, including the items on
Exhibit “B” attached hereto which are marked “Purchaser”, but excluding (i) the
items on Exhibit “B” which are designated to be kept by “Seller”, and (ii) cash,
liquor, and food inventory (the property described in this clause (c) is herein
referred to collectively as the “FF&E”); and

 

(e)           all of Seller’s right, title and interest in and to (i) all
assignable contracts and agreements relating to the upkeep, repair, maintenance
or operation of the Land, Improvements or FF&E which will extend beyond the date
of closing, including specifically, without limitation, all assignable equipment
leases (collectively, the “Operating Agreements”), but only to the extent
accepted and approved by Purchaser, and (ii) all assignable warranties and
guaranties (express or implied) issued to Seller in connection with the
Improvements or the FF&E (the property described in this clause is sometimes
herein referred to collectively as the “Intangibles”).

 

The Land, the Improvements, the FF&E, and the Intangibles are hereinafter
sometimes referred to collectively as the “Subject Property.”

 

ARTICLE II

 

PURCHASE PRICE

 

The purchase price to be paid by Purchaser to Seller for the Subject Property
shall be the sum of Three Million Seven Hundred Fifty Thousand and No/100
Dollars ($3,750,000.00).  Two Million One Hundred Thousand and No/100 Dollars
($2,100,000.00) of the purchase price shall be paid in cash at the closing.  The
remaining amount of the purchase price shall be paid by Purchaser’s execution
and delivery at closing of a promissory note (the “Note”) payable to TTLC.  The
Note shall provide for and be secured as follows:

 

a.             The Note shall bear interest at the rate of eight percent (8%)
per annum;

 

b.             The principal balance of the Note shall be due and payable in
three annual installments of $550,000 each, with each such installment due and
payable on the first, second, and third anniversaries of the closing (due and
payable in full on the third anniversary of the closing).  Interest, computed on
the unpaid principal balance of the Note, shall be due and payable annually as
it accrues, on the first, second, and third

 

2

--------------------------------------------------------------------------------


 

anniversaries of the closing;

 

c.             The Note shall provide that it may be prepaid at any time, in
whole or in part, without premium or penalty, and that interest shall
immediately cease to accrue on any part of the Note so prepaid;

 

d.             The Note shall be secured by a deed of trust (the “Deed of
Trust”) to be executed at the closing; and

 

e.             The Deed of Trust shall prohibit any second liens against the
Land or Improvements without the prior written consent of TTLC.

 

f.              Both the Note and the Deed of Trust shall be in the form
promulgated by the State Bar of Texas for real estate transactions and otherwise
shall be in form and substance satisfactory to counsel for Purchaser and Seller
to be agreed upon during the Inspection Period.

 

ARTICLE III

 

EARNEST MONEY

 

Within five business days after the full execution of this Contract, Purchaser
shall deposit the sum of Twenty Five Thousand and No/100 Dollars ($25,000.00)
with Republic Title of Texas, Inc., 2626 Howell Street, 10th Floor, Dallas,
Texas 75204 (Attention: Paulette Hubbard) (the “Title Company”) to be held by
the Title Company as earnest money in connection with this Contract.  The Title
Company shall deposit all earnest money in an interest bearing account, the
earnings from which shall accrue to the benefit of Purchaser.

 

In the event that this Contract is closed, then all earnest money shall be
applied in partial satisfaction of the purchase price.  In the event that this
Contract is not closed, then the earnest money shall be disbursed in the manner
provided for elsewhere herein.  Notwithstanding the foregoing or anything to the
contrary contained elsewhere in this

 

3

--------------------------------------------------------------------------------


 

Contract, it is understood and agreed that One Hundred Dollars ($100.00) of the
earnest money shall in all events be delivered to Seller as valuable
consideration for the Inspection Period described in Article VI hereinbelow and
the execution of this Contract by Seller.

 

ARTICLE IV

 

PRE–CLOSING OBLIGATIONS OF SELLER

 

A.            Within ten (10) days of the date hereof, Seller shall furnish to
Purchaser, at Seller’s sole cost and expense, each of the following
(collectively, the “Due Diligence Items”):

 

a.             The most current as-built surveys of the Subject Property in
Seller’s possession, including any topographical drawings or surveys of the
Subject Property;

 

b.             All site plans, drawings, and plans and specifications pertaining
to the Land or Improvements;

 

c.             A list of all service contracts, warranties, management,
maintenance, or other agreements affecting the Subject Property, if any,
together with copies of same.  Seller agrees not to enter into any additional
contracts, warranties, or agreements prior to closing which would be binding on
Purchaser and which cannot be cancelled by Purchaser upon thirty (30) days
written notice without cost, penalty, or obligation unless such service
contracts or other agreements are approved in writing by Purchaser;

 

d.             Copies of all licenses, permits, applications, authorizations,
certificates of occupancy, governmental approvals and other entitlements
relating to the Subject Property and the operation thereof, if any, including
but not limited to, septic permits, grading or erosion permits, or TNRCC permits
or entitlements;

 

e.             All roof, environmental, hydrological, engineering, percolation,
mechanical, electrical, structural, soils and similar reports and/or audits
relating to the Subject Property in the possession of Seller;

 

f.              True and correct copies of any existing option contracts,
construction contracts, and architectural contracts relating to all or any
portion of the Subject Property;

 

g.             A schedule of all current or pending litigation with respect to
the Subject Property or any part thereof, together with a brief description of
each such proceeding;

 

4

--------------------------------------------------------------------------------


 

h.             A schedule of FF&E (specifying any such property which is
leased);

 

i.              A list of any unwritten agreements affecting the Subject
Property to which Seller is a party or of which Seller has knowledge;

 

j.              A current commitment (the “Title Commitment”) for the issuance
of an owner’s policy of title insurance to the Purchaser from the Title Company
in the amount of the purchase price, together with good and legible copies of
all documents constituting exceptions to Seller’s title as reflected in the
Title Commitment.  Seller shall also provide to Purchaser any updates to the
Title Commitment subsequently issued by the Title Company;

 

k.             Any notices received by Seller since January 1, 2000 from any
state, local, or federal governmental entity pertaining to the Subject Property;
and

 

l.              Unaudited summaries of the expenses of the Subject Property for
the calendar year 2001 and the five months ended May 31, 2002.

 

Notwithstanding anything to the contrary contained herein, Purchaser hereby
agrees that, in the event Purchaser terminates this Contract for any reason,
then Purchaser shall return to Seller all Due Diligence Items which have been
delivered by Seller to Purchaser in connection with Purchaser’s inspection of
the Subject Property.  This provision shall survive the termination of this
Contract.  Seller makes no representation or warranty as to the accuracy of the
matters set forth in items a., b., and e. above, except that such documents
which are provided to Purchaser will be faithful reproductions of such documents
in the possession of Seller.

 

B.            Seller agrees to use commercially reasonable efforts to cooperate
with Purchaser in it efforts to obtain the Building Permit (defined in Article
VIII B.); however, Seller is not required to expend any out-of -pocket costs in
connection with its cooperation.

 

5

--------------------------------------------------------------------------------


 

ARTICLE V

 

TITLE INSPECTION PERIOD

 

No later than thirty days after the date hereof, Purchaser shall obtain an
updated as-built survey (the “Survey”) prepared by a licensed professional
engineer or surveyor acceptable to Purchaser, which Survey shall:  (a) include a
metes and bounds legal description of the Land; (b) accurately show all
improvements, encroachments and uses and accurately show all easements and
encumbrances visible or listed on the Title Commitment (identifying each by
recording reference if applicable); (c) recite the number of square feet
included within the Land and the dimensions of the surface perimeter of all
Improvements; (d) state whether the Land (or any portion thereof) lies within a
flood zone or flood prone area; (e) state the number of parking spaces situated
on the Land; (f) contain a certificate verifying that the survey was made on the
ground, that the survey is correct, that there are no improvements,
encroachments, easements, uses or encumbrances except as shown on the survey
plat, that the area represented for the Land and the Improvements has been
certified by the surveyor as being correct and that the Land does not lie within
any flood zone or flood prone area, except as indicated thereon,  and that the
Land has access to public streets as indicated thereon; and (g) otherwise be in
form satisfactory to Purchaser.

 

Purchaser shall have a period of time expiring 15 days after it receives the
later of (i) the Survey, or (ii) the items described in paragraph j. of Article
IV above (the “Title Review Period”) to review said items.  If the information
provided therein or any subsequent update to the Title Commitment issued by the
Title Company, reflects or discloses any defect, exception or other matter
affecting the Subject Property (“Title Defects”) that is unacceptable to
Purchaser, then prior to the expiration of the Title Review Period Purchaser
shall provide Seller with written

 

6

--------------------------------------------------------------------------------


 

notice of Purchaser’s objections.  Seller may, at its sole option, elect to cure
or remove the objections raised by Purchaser; provided, however, that Seller
shall have no obligation to do so.  Should Seller elect to attempt to cure or
remove the objections, Seller shall have 10 days from the date of Purchaser’s
written notice of objections (the “Cure Period”) in which to notify Purchaser
that Seller intends to cure or not cure the Title Defects.  In the event Seller
either (i) elects not to cure or remove the Title Defects or fails to respond to
Purchaser’s notice of Title Defects within the Cure Period, or (ii) having
elected to attempt to cure said Title Defects, is unable to accomplish the cure
prior to the closing, then Purchaser shall be entitled, as Purchaser’s sole and
exclusive remedies, either to (a) terminate this Contract by providing written
notice of termination to Seller within five (5) days from the date on which
Purchaser receives Seller’s no-cure notice, in which case all earnest money
(less $100.00) shall be immediately returned to Purchaser by the Title Company,
Purchaser shall return to Seller all of the Due Diligence Items provided by
Seller, and thereafter neither Seller nor Purchaser shall have any continuing
obligations one unto the other, or (b) waive the objections and close this
transaction as otherwise contemplated herein.  If Purchaser shall fail to notify
Seller in writing of any objections to the state of Seller’s title to the
Subject Property as shown by the Survey and Title Commitment, then Purchaser
shall be deemed to have no objections to the state of Seller’s title to the
Subject Property as shown by the Survey and Title Commitment, and any exceptions
to Seller’s title which have not been objected to by Purchaser and which are
shown on the Survey or described in the Title Commitment shall be considered to
be “Permitted Exceptions.”  If Seller fails to respond to Purchaser’s notice of
Title Defects within the Cure Period, Seller shall be

 

7

--------------------------------------------------------------------------------


 

deemed to have elected not to attempt to cure said Title Defects.  It is
understood and agreed that any Title Defects which have been objected to by
Purchaser and which are subsequently waived by Purchaser shall be Permitted
Exceptions.

 

ARTICLE VI

 

INSPECTION PERIOD

 

Purchaser, at Purchaser’s sole expense, shall have the right to conduct a
feasibility, environmental, engineering and physical study of the Subject
Property for a period of time commencing on the date hereof and expiring 30 days
after the date hereof (such period is referred to herein as the “Inspection
Period”).  Upon 24 hours advance notice to Seller, Purchaser and Purchaser’s
duly authorized agents or representatives shall be permitted to enter upon the
Subject Property between the hours of (i) 7:00 a.m. and 10:00 a.m., and (ii)
3:00 p.m. and 5:00 p.m., during the Inspection Period in order to conduct
engineering studies, soil tests and any other inspections and/or tests that
Purchaser may deem necessary or advisable; provided, however, that no drilling
or other ground penetrations or physical sampling in any building shall be done
without Seller’s prior written consent, which consent shall not be unreasonably
withheld or delayed.  Purchaser further agrees to indemnify and hold Seller
harmless from any claims or damages, including reasonable attorneys’ fees,
resulting from Purchaser’s inspection of the Subject Property, which indemnity
shall survive the cancellation or termination of this Contract.  In the event
that the review and/or inspection conducted by this paragraph

 

8

--------------------------------------------------------------------------------


 

shows any fact, matter or condition to exist with respect to the Subject
Property that is unacceptable to Purchaser, in Purchaser’s sole discretion, or
if for any reason Purchaser determines that purchase of the Subject Property is
not feasible, then Purchaser shall be entitled, as Purchaser’s sole remedy, to
cancel this Contract by providing written notice of cancellation to Seller prior
to the expiration of the Inspection Period, in which case this Contract shall be
cancelled and all earnest money (less $100.00) shall be immediately returned to
Purchaser by the Title Company, Purchaser shall return to Seller all of the Due
Diligence Items provided by Seller, and thereafter neither Seller nor Purchaser
shall have any continuing obligations one unto the other.  If Purchaser fails to
terminate this Contract on or prior to the expiration of the Inspection Period,
Purchaser’s right to terminate the Contract under this Article VI shall be
deemed to have been waived and this Contract shall remain in full force and
effect and the earnest money shall thereafter be non-refundable (but applicable
to the purchase price), except for (i) a default by Seller, (ii) a failure of a
condition precedent to Purchaser’s obligations hereunder (excluding, however,
the condition precedent described in Article VIII B.), or (iii) Seller’s failure
to cure Title Defects in the event Seller has agreed to attempt to cure said
Title Defects as set forth in Article V hereof.

 

ARTICLE VII

 

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

Seller represents and warrants to Purchaser that on or before the date of
Closing hereunder, Seller will either pay in full or otherwise retire any
indebtedness owing to lenders or contractors payment of which is secured by a
lien against the Subject Property

 

9

--------------------------------------------------------------------------------


 

so that at closing Seller will be able to convey the Subject Property to
Purchaser free and clear of any such liens (although Seller shall hold a first
lien against the Subject Property pursuant to the Deed of Trust referenced in
Article II above).

 

Seller covenants and agrees with Purchaser that, from the date hereof until the
closing, Seller shall not, without the written consent of Purchaser, sell,
assign, lease, or convey any right, title, or interest whatsoever in or to the
Subject Property, or create any monetary lien, security interest, easement,
encumbrance, or charge affecting the Subject Property without promptly
discharging the same prior to closing.

 

Except as otherwise disclosed in writing to Purchaser, Seller hereby further
represents and warrants to Purchaser as follows:

 

a.             From the date of execution of this Contract through the date of
closing, Seller shall continue to maintain the Subject Property in its present
condition, subject to ordinary wear, and Seller shall not remove any fixtures,
equipment, furnishings or other personal property from the Subject Property
except for those items which shall remain the property of Seller as set forth in
the attached Exhibit “B”, nor shall Seller unreasonably neglect the Subject
Property;

 

b.             Seller currently has in place the public liability, casualty and
other insurance coverage with respect to the Subject Property. Each of such
policies is in full force and effect, and all premiums due and payable
thereunder have been, and at closing will be, fully paid when due.  No notice of
cancellation has been received or threatened with respect thereto.  No insurance
company insuring the Improvements has delivered to Seller oral or written notice
(i) that any insurance policy now in effect would not be renewed or (ii) that
Seller has failed to comply with insurance requirements or (iii) that defects or
inadequacies exist in the Subject Property, or in any part thereof, which could
adversely affect the insurability thereof or the cost of such insurance.  At all
times from the date hereof through the date of closing, Seller shall cause to be
maintained in force fire and extended coverage insurance upon the Subject
Property, and public liability insurance with respect to damage or injury to
person or property occurring on the Subject Property in at least such amounts as
are maintained by Seller on the date hereof;

 

c.             That, at closing, there will be no unpaid bills, claims, or liens
in connection with any construction or repair of the Subject Property;

 

d.             The Subject Property is not subject to any outstanding agreements
of sale

 

10

--------------------------------------------------------------------------------


 

or any options, liens, or other rights of third parties to acquire any interest
therein, except as described in this Contract;

 

e.             Except as disclosed in Title Commitment, the Subject Property is
free and clear of all mechanic’s liens, liens, mortgages or similar financial
encumbrances of any nature;

 

f.              To the best of Seller’s knowledge, there is no action, suit,
proceeding or claim presently pending in any court or before any federal, state,
county or municipal department, commission, board, bureau or agency or other
governmental instrumentality or before any arbitration tribunal or panel, (i)
affecting the Subject Property, or any portion thereof, or Seller’s use,
operation or ownership of the Subject Property, or (ii) affecting Seller’s
ability to perform its obligations under this Contract, nor, to the best
knowledge and belief of Seller, is any such action, suit, proceeding or claim
threatened;

 

g.             There are no attachments, executions, assignments for the benefit
of creditors, or voluntary or involuntary bankruptcy proceedings, or proceedings
under any debtor relief laws, pending, or to the best of Seller’s actual
knowledge, threatened against Seller or the Subject Property;

 

h.             No condemnation, eminent domain or similar proceedings have been
instituted or, to the best of Seller’s actual knowledge, threatened against the
Subject Property;

 

i.              Seller has not received written notice of, nor does Seller have
actual knowledge or information of, any pending or contemplated change in any
regulation, code, ordinance or law, or private restriction applicable to the
Subject Property, or any natural or artificial condition upon or affecting the
Subject Property, or any part thereof, which would result in any material change
in the condition of the Subject Property or any part thereof, or would in any
way limit or impede the operation of the Subject Property;

 

j.              Except for the list of service contracts, warranties,
management, maintenance or other agreements to be delivered to Purchaser
pursuant to Article IV hereinabove, there are no contracts of construction,
employment, management, service or supply which would affect the Subject
Property or operation of the Subject Property after closing;

 

k.             To the best of Seller’s actual knowledge, the Subject Property
and the current operation thereof comply with all laws, regulations, ordinances,
rules, orders and other requirements of all governmental authorities having
jurisdiction over the Subject Property or affecting all or any part thereof or
bearing on its construction or operation, and with all private covenants or
restrictions;

 

l.              To the best of Seller’s actual knowledge, Seller has acquired
all licenses,

 

11

--------------------------------------------------------------------------------


 

permits, easements, rights-of-way, including, without limitation, all building
and occupancy permits from all governmental authorities having jurisdiction over
the Subject Property or from private parties for the normal use, maintenance,
occupancy, and operation of the Subject Property and to insure unimpeded access,
ingress and egress to and from the Land as required to permit normal usage of
the restaurant thereon;

 

m.            To the best of Seller’s actual knowledge, present zoning
regulations permit the use of the Subject Property as a restaurant, the Subject
Property complies with all applicable parking and zoning regulations, and there
are no governmental or private regulations, orders, agreements or instruments
restricting the current use and operation of the Land, except as may be shown in
the Title Commitment;

 

n.             Seller has not released any hazardous substance upon the Subject
Property in violation of any Environmental Law, and neither Seller nor the
Subject Property is subject to any pending or threatened litigation or inquiry
by any governmental authority or to any remedial action or obligations under any
Environmental Law; to the best of Seller’s actual knowledge, no underground
storage tanks have been or are now located on the Subject Property; and to the
best of Seller’s actual knowledge, no hazardous substances or toxic wastes have
been disposed of or are now located upon the Subject Property in violation of
applicable Environmental Law.  As used herein, the term “Environmental Law” will
mean any law, statute, ordinance, rule, regulation, order or determination of
any governmental authority or agency affecting the Subject Property and
pertaining to health or the environment including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1982 and
the Resource Conservation and Recovery Act of 1986.  Prior to Closing, Seller
agrees to promptly notify Purchaser of any fact of which Seller has knowledge
which would cause this representation to become false and of any written notice
that Seller receives regarding the matters set forth in this Section;

 

o.             There are no contracts or other material obligations, other than
those matters set forth in the Title Commitment, Survey, and Due Diligence
Items, outstanding (i) for the sale, exchange or transfer of the Subject
Property or any portion thereof or the business operated thereon by Seller, or
(ii) creating or imposing any burdens, obligations or restrictions on the use or
operation of the Subject Property and the business conducted thereon;

 

12

--------------------------------------------------------------------------------


 

p.             To the best of Seller’s actual knowledge, (i) there are no public
plans or proposals for changes in road grade, access or other municipal
improvements which would affect the Subject Property or result in any
assessments, (ii) no ordinance authorizing improvements, the cost of which might
be assessed against Purchaser or the Subject Property is pending, and (iii) no
tax proceeding is pending for the reduction or increase of the assessed real
estate tax evaluation to the Subject Property or any portion thereof;

 

q.             Seller is not a “foreign person” or “foreign trust” within the
meaning of the United States Foreign Investment and Real Property Tax Act of
1980 and the Internal Revenue Code of 1986, as subsequently amended;

 

r.              The summaries of the operating expenses of the Subject Property
furnished to Purchaser fairly reflect the costs of operations of the Subject
Property;

 

s.             All documents and records delivered pursuant to Article IV will
be true, correct and complete copies of the documents and records required to be
delivered;

 

t.              Seller has received no notice of defects, faults or other
problems in connection with the soils, subsoils, grading or compaction of the
Land;

 

u.             To the best of Seller’s knowledge, the Improvements were
constructed and completed in a good and condition, free from material defects,
and are in material compliance with all federal, state and local laws,
ordinances and regulations applicable to such construction and completion;

 

v.             To the best knowledge of Seller, except as disclosed in writing
by Seller to Purchaser, at closing the Improvements will be free of material
defects; and

 

w.            At or before the closing, the FF&E shall be free and clear of all
security interests, claims, and encumbrances, and any UCC financing statements
on file that cover all or any portion of the FF&E shall be terminated.

 

All of the foregoing representations and warranties of Seller are made both as
of the date hereof and as of the date of the closing hereunder and shall survive
the closing hereunder.  Notwithstanding the preceding sentence, any claim by
Purchaser that Seller has breached a representation or warranty must be asserted
within one year after the closing and if Purchaser fails to assert such claim
within said period, Purchaser shall be deemed to have waived and released any
such claim.

 

EXCEPT FOR SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN AND THE
WARRANTY OF TITLE SET FORTH IN THE SPECIAL

 

13

--------------------------------------------------------------------------------


 

WARRANTY DEED TO BE DELIVERED AT CLOSING, IT IS UNDERSTOOD AND AGREED THAT
SELLER IS NOT MAKING AND SPECIFICALLY DISCLAIMS ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE SUBJECT PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OR
REPRESENTATIONS AS TO MATTERS OF TITLE, ZONING, TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITIONS, AVAILABILITY OF ACCESS, INGRESS OR EGRESS,
PROFITABILITY, OPERATING HISTORY OR PROJECTIONS WITH RESPECT TO THE SUBJECT
PROPERTY, VALUATION, GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR ANY
OTHER MATTER OR THING RELATING TO OR AFFECTING THE SUBJECT PROPERTY, INCLUDING,
WITHOUT LIMITATION, (i) THE VALUE, CONDITION, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY, SUITABILITY, HABITABILITY, OR FITNESS FOR A PARTICULAR USE OR
PURPOSE OF THE SUBJECT PROPERTY, OR (ii) THE MANNER OR QUALITY OF THE SUBJECT
PROPERTY.  EXCEPT FOR ANY REPRESENTATION AND WARRANTY OF SELLER EXPRESSLY SET
FORTH IN THIS CONTRACT OR THE SPECIAL WARRANTY DEED, PURCHASER HAS NOT RELIED
UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION
OR WARRANTY OF SELLER OR ANY AGENT OF SELLER.  PURCHASER REPRESENTS THAT
PURCHASER IS A KNOWLEDGEABLE PURCHASER OF REAL ESTATE AND THAT PURCHASER IS
RELYING SOLELY ON PURCHASER’S OWN EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS
IN PURCHASING THE SUBJECT PROPERTY.  PURCHASER WILL CONDUCT SUCH INSPECTIONS AND
INVESTIGATIONS OF THE SUBJECT PROPERTY

 

14

--------------------------------------------------------------------------------


 

AS PURCHASER DEEMS NECESSARY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL RELY UPON SAME.  UPON CLOSING,
PURCHASER SHALL BE DEEMED TO HAVE RELEASED SELLER FROM AND TO HAVE ASSUMED THE
RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS
AND INVESTIGATIONS.  PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER
SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE SUBJECT
PROPERTY “AS IS, WHERE IS,” WITH ALL FAULTS.  PURCHASER FURTHER ACKNOWLEDGES AND
AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS,
COLLATERAL TO OR AFFECTING THE SUBJECT PROPERTY BY SELLER, ANY AGENT OF SELLER
OR ANY THIRD PARTY.  THE TERMS AND CONDITIONS OF THIS PARAGRAPH SHALL EXPRESSLY
SURVIVE THE CLOSING AND SHALL NOT MERGE WITH THE PROVISIONS OF ANY CLOSING
DOCUMENTS.  SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN
STATEMENTS, REPRESENTATIONS, OR INFORMATION PERTAINING TO THE SUBJECT PROPERTY
FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON,
UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN.  PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF THIS PARAGRAPH WERE A
MATERIAL FACTOR IN THE DETERMINATION OF THE PURCHASE PRICE FOR THE SUBJECT
PROPERTY.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

CONDITIONS PRECEDENT TO CLOSING

 

A.            The obligation of Purchaser to close this Contract shall, at the
option of Purchaser, be subject to the following conditions precedent:

 

a.             All of the representations, warranties and agreements of Seller
set forth in this Contract shall be true and correct in all material respects as
of the date hereof and at closing, and Seller shall not have on or prior to
closing, failed to meet, comply with or perform in any material respect any
conditions or agreements on Seller’s part as required by the terms of this
Contract.

 

b.             There shall be no change in the matters reflected in the Title
Commitment, and there shall not exist any encumbrance or title defect affecting
the Subject Property not described in the Title Commitment except for the
Permitted Exceptions.

 

c.             There shall be no changes in the matters reflected in the Survey,
and there shall not exist any easement, right-of-way, encroachment, waterway,
pond, flood plain, conflict or protrusion with respect to the Subject Property
not shown on the Survey.

 

d.             Purchaser shall have obtained a standard Texas owner’s form of
title insurance policy (the “Title Policy”) issued by the Title Company and
insuring Purchaser in the amount of the Purchase Price that Purchaser has
acquired good and indefeasible title to the Subject Property, subject only to
the Permitted Exceptions.  The Title Policy shall be at the sole cost and
expense of the Seller, including modification of the standard survey exception
so that it is limited to “shortages in area”.  Purchaser shall also be entitled
to request the Title Company to provide, at Purchaser’s sole cost and expense,
such other extended coverage and endorsements (or amendments) to the Title
Policy as Purchaser may reasonable require so long as such endorsements or
amendments are at no cost to Seller nor impose additional liability on Seller or
delay the Closing (the endorsements herein are not a condition precedent to
Closing).  Purchaser acknowledges and agrees that the Title Policy may be
actually delivered at a reasonable time following the closing so long as
Purchaser has received at closing a current and binding Title Commitment
obligating the Title Company to deliver the Title Policy.

 

e.             Seller shall provide to Purchaser written evidence, reasonably
acceptable to Purchaser, showing the termination of the lease of the Land and
Improvements between TTLC, as lessor, and T76, as lessee.

 

16

--------------------------------------------------------------------------------


 

If any such condition is not fully satisfied by closing, Purchaser’s sole remedy
shall be either  (a) to terminate this Contract by written notice to Seller
whereupon this Contract shall be cancelled, the earnest money deposit (less
$100.00) shall be returned to Purchaser by the Title Company and thereafter
neither Seller nor Purchaser shall have any continuing obligations one unto the
other (except for the obligations that expressly survive termination), or (b)
proceed with closing of the transaction hereunder notwithstanding such
condition.

 

B.            Provided that Purchaser has applied for the Building Permit (as
defined below) and is diligently pursuing the procurement of same, the
obligation of Purchaser to close this Contract shall, at the option of
Purchaser, also be subject to the condition precedent that Purchaser shall have
obtained a building permit (the “Building Permit”) to make certain improvements
to the Subject Property necessary to operate a Smith & Wollensky Restaurant.  If
such condition is not fully satisfied by closing, Purchaser’s sole remedy shall
be either  (a) to terminate this Contract by written notice to Seller whereupon
(i) this Contract shall be cancelled, (ii) the initial earnest money deposit of
$25,000 shall be delivered to Seller by the Title Company, (iii) any other
earnest money deposited with the Title Company by Purchaser to extend the
closing date as set forth in Article IX hereunder shall be returned to Purchaser
by the Title Company, and (iv) thereafter neither Seller nor Purchaser shall
have any continuing obligations one unto the other (except for the obligations
that expressly survive termination), or (b) proceed with closing of the
transaction hereunder notwithstanding such condition.

 

ARTICLE IX

 

CLOSING

 

The closing hereunder shall take place at the offices of the Title Company.  The
closing shall occur 45 days after the effective date of this Contract.  Provided
that Purchaser has applied for

 

17

--------------------------------------------------------------------------------


 

the Building Permit and is diligently pursuing the procurement of same,
Purchaser shall have the right to extend the closing for two (2) periods of 15
days each for a total of 30 additional days, upon:  (i) giving written notice to
Seller prior to or on the then scheduled closing date; and (ii) depositing with
the Title Company additional earnest money in the sum of $50,000.00 per
extension on or prior to the then scheduled closing date.  Each additional
earnest money deposit shall be deemed nonrefundable (except in the event of (x)
Seller’s default under this Contract, or (y) failure of a condition precedent
set forth under this Contract) and shall be applicable to the purchase price.

 

ARTICLE X

 

SELLER’S OBLIGATIONS AT CLOSING

 

At the closing, Seller shall do the following:

 

a.             TTLC shall deliver to Purchaser a special warranty deed covering
the Subject Property, duly signed and acknowledged by TTLC, which deed shall be
in form reasonably acceptable to Purchaser for recording and shall convey to
Purchaser good and insurable fee simple title to the Land and the Improvements
free and clear of all liens, rights-of-way, easements and other matters
affecting title to the Subject Property, except for the Permitted Exceptions.

 

b.             T76 (and TTLC, if applicable) shall deliver to Purchaser a bill
of sale, duly executed and acknowledged by T76, conveying and/or assigning to
Purchaser the FF&E, the Operating Agreements (to the extent accepted and
approved by Purchaser), and the Intangibles, which assignment shall include an
assumption by Purchaser of the Operating Agreements being assigned thereunder.

 

c.             Deliver such evidence or other documents that may be reasonably
required by the Title Company evidencing the status and capacity of Seller and
the authority of the person or persons who are executing the various documents
on behalf of Seller in connection with the sale of the Subject Property.

 

d.             Deliver a non-withholding statement that will satisfy the
requirements of Section 1445 of the Internal Revenue Code so that Purchaser is
not required to withhold any portion of the purchase price for payment to the
Internal Revenue Service.

 

18

--------------------------------------------------------------------------------


 

e.             Deliver to Purchaser all keys to all buildings and other
improvements located on the Subject Property, combinations to any safes thereon,
and security devices therein in Seller’s possession.

 

f.              Deliver to Purchaser any other documents or items necessary or
convenient in the reasonable judgment of Purchaser to carry out the intent of
the parties under this Contract.

 

ARTICLE XI

 

PURCHASER’S OBLIGATIONS AT CLOSING

 

At the closing, Purchaser shall:

 

a.             Deliver to TTLC the sum of $2,100,000.000 (which amount shall be
reduced by any earnest money deposited with the Title Company) in immediately
available funds as partial payment of the purchase price.

 

b.             Deliver to TTLC the Note.

 

c.             Deliver to TTLC the Deed of Trust.

 

d.             Deliver such evidence or other documents that may be reasonably
required by the Title Company evidencing the status and capacity of Purchaser
and the authority of the person or persons who are executing the various
documents on behalf of Purchaser in connection with the purchase of the Subject
Property and the execution and delivery of the Note and Deed of Trust.

 

e.             Deliver to Purchaser any other documents or items necessary or
convenient in the reasonable judgment of Seller to carry out the intent of the
parties under this Contract.

 

f.              Obtain for the benefit of TTLC a standard Texas lender’s form of
title insurance policy (the “Title Policy”) issued by the Title Company and
insuring TTLC in the amount of the Note that it has a valid, first and superior
lien against the Land and Improvements, subject only to the Permitted
Exceptions.  The Title Policy for the benefit of TTLC shall be at the sole cost
and expense of the Purchaser.  TTLC shall also be entitled to request the Title
Company to provide, at TTLC’s sole cost and expense, such other extended
coverage and endorsements (or amendments) to the Title Policy as TTLC may
reasonable require so long as such endorsements or amendments are at no cost to
Purchaser nor impose additional liability on Purchaser or delay the Closing (the
endorsements herein are not a condition precedent to Closing).  TTLC
acknowledges and agrees that the Title Policy may be actually delivered at a
reasonable time following the closing so long as TTLC has received at closing a
current and binding Title Commitment obligating the Title Company to deliver the
Title Policy.

 

19

--------------------------------------------------------------------------------


 

ARTICLE XII

 

COSTS AND ADJUSTMENTS

 

At closing, the following items shall be adjusted or prorated between Seller and
Purchaser:

 

a.             Seller shall pay and Purchaser shall receive a credit of up to
$3,000 for any costs incurred by Purchaser with respect to the Survey;

 

b.             Real estate and personal property ad valorem taxes for the
Subject Property for the current calendar year shall be prorated, and Seller
shall pay to Purchaser, as a credit against the purchase price, Seller’s pro
rata portion of such taxes.  Seller’s pro rata portion of such taxes shall be
based upon taxes actually assessed for the current calendar year or, if for any
reason such taxes for the Subject Property have not been actually assessed, such
pro ration shall be based upon the amount of such taxes for the immediately
preceding calendar year, and adjusted by cash settlement when exact amounts are
available;

 

c.             Seller shall pay for Purchaser’s owners title policy as set forth
in Article VIII;

 

d.                                      Purchaser shall pay for Seller’s lenders
title policy as set forth in Article XI;

 

e.             Recording fees and escrow fees shall be divided equally by Seller
and Purchaser; and

 

f.              Seller and Purchaser shall each be responsible for the fees and
expenses of their respective attorneys.

 

ARTICLE XIII

 

DAMAGE OR DESTRUCTION PRIOR TO CLOSING

 

In the event that the Subject Property should be damaged by any casualty prior
to closing, then if the cost of repairing such damage, as estimated by an
architect or contractor retained pursuant to the mutual agreement of Seller and
Purchaser, is:

 

a.             Less than Two Hundred Thousand Dollars ($200,000.00), then at
Purchaser’s option, either (i) Seller shall repair such damage as promptly as is
reasonably possible, restoring the damaged property at least to its condition
immediately prior to such damage; and, in the event such repairs have not been
completed prior to closing, then the closing shall nevertheless proceed as
scheduled, and Purchaser may have the Title Company

 

20

--------------------------------------------------------------------------------


 

withhold from Seller the funds necessary to make such repairs until Seller has
repaired such damage pursuant to the provisions hereof, at which time such funds
shall be distributed to Seller or (ii) Purchaser may take an assignment of
Seller’s proceeds and a credit for Seller’s deductible under its applicable
insurance policy (as described in paragraph [b] below) and repair such damage;

 

or if said cost is:

 

b.             greater than Two Hundred Thousand Dollars ($200,000.00), then, at
Purchaser’s election, Seller shall pay to Purchaser, at closing, all insurance
proceeds payable for such damage, and the sale shall be closed without Seller’s
repairing such damage but with Purchaser receiving a credit for the amount of
any deductible provided for in the applicable insurance policy, or, if Purchaser
does not elect to accept such insurance proceeds, then Purchaser may elect to
terminate this Contract.

 

ARTICLE XIV

 

POSSESSION OF PROPERTY

 

Possession of the Subject Property shall be delivered to Purchaser at closing.

 

ARTICLE XV

 

NOTICES

 

All notices, demands, or other communications of any type given by the Seller to
the Purchaser, or by the Purchaser to the Seller, whether required by this
Contract or in any way related to the transaction contracted for herein, shall
be void and of no effect unless given in accordance with the provisions of this
paragraph.  All notices shall be in writing and delivered to the person to whom
the notice is directed, either in person, by facsimile transmission, or by
United States Mail, as a registered or certified item, return receipt
requested.  All such notices shall be deemed given when received or refused by
the party to be noticed, and shall be addressed as follows:

 

21

--------------------------------------------------------------------------------


 

Seller:

 

Tollroad Texas Land Co., L.P.

 

 

c/o Calvin C. Chandler

 

 

10013 – 59th Street

 

 

Lakewood, Washington 98499

 

 

Telephone No.:  (253) 588-1788

 

 

Facsimile No.:  (253) 584-8563

 

 

 

With Required Copy To:

 

Timothy Bunch

 

 

10013 – 59th Street

 

 

Lakewood, Washington 98499

 

 

Telephone No.:  (253) 588-1788

 

 

Facsimile No.:  (253) 584-8563

 

 

 

Purchaser:

 

The Smith & Wollensky Restaurant Group, Inc.

 

 

1114 First Avenue

 

 

New York, New York  10021

 

 

Attn:  Jim Dunn

 

 

Telephone No.:  (212) 838-2061

 

 

Facsimile No.:  (212) 758-6027

 

 

 

With Required Copy to:

 

Hallett & Perrin, P.C.

 

 

2001 Bryan Tower, Suite 3900

 

 

Dallas, Texas  75201

 

 

Attn:  Fielder F. Nelms, Esq.

 

 

Telephone No.:  (214) 922-4109

 

 

Facsimile No.:  (214) 922-4193

 

ARTICLE XVI

 

INDEMNIFICATION

 

Seller agrees to indemnify and hold Purchaser harmless of and from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature,
(i) resulting from the breach of a representation, warranty, or covenant of
Seller hereunder, or (ii) brought by third parties and based on events or
conditions occurring or existing on or before the date of closing and which are
in any way related to the ownership, maintenance, or operation of the Subject
Property, and all expenses related thereto, including, but not limited to, court
costs and attorneys’ fees.

 

22

--------------------------------------------------------------------------------


 

Subject to the representations, warranties, covenants and indemnities of Seller
hereunder, Purchaser agrees to indemnify and hold Seller harmless of and from
any and all liabilities, claims, demands, suits, and judgments, of any kind or
nature, brought by third parties and based on events occurring subsequent to the
date of closing and which are in any way related to the ownership, maintenance
or operation of the Subject Property, and all expenses related thereto,
including, but not limited to, court costs and attorneys’ fees.

 

ARTICLE XVII

 

REMEDIES

 

In the event that Seller fails to timely comply with all conditions, covenants
and obligations of Seller hereunder, it shall be an event of default and
Purchaser shall have the option (i) to terminate this Contract by providing
written notice thereof to Seller, in which event the earnest money (less
$100.00) shall be returned immediately to Purchaser by the Title Company and the
parties hereto shall have no further liabilities or obligations one unto the
other; (ii) to waive any defect or requirement and close this Contract; or (iii)
sue Seller for specific performance.

 

In the event that Purchaser fails to timely comply with all conditions,
covenants, and obligations Purchaser has hereunder, such failure shall be an
event of default, and Seller’s sole remedy shall be to receive the earnest
money.  The earnest money is agreed upon by and between the Seller and Purchaser
as liquidated damages due to the difficulty and inconvenience of ascertaining
and measuring actual damages, and the uncertainty thereof, and no other damages,
rights, or remedies shall in any case be collectible, enforceable, or available
to the Seller other than in this paragraph defined, and Seller shall accept the
earnest money as Seller’s total damages and relief.

 

23

--------------------------------------------------------------------------------


 

ARTICLE XVIII

 

ASSIGNMENT

 

Purchaser may not assign its rights under this Contract to anyone other than a
Permitted Assignee without first obtaining Seller’s prior written approval. 
Purchaser may assign its rights under this Contract to a Permitted Assignee
without prior written consent of Seller.  For purposes of this Contract, a
“Permitted Assignee” shall mean any partnership, corporation, limited liability
company or other business entity owned or controlled by Purchaser.  Any
assignment made by Purchaser shall (a) not have the affect of extending the
Inspection Period hereunder or the closing date; (b) be pursuant to a written
assignment, a copy of which will be provided to Seller; and (c) shall not
release Purchaser from any of its obligations hereunder.

 

ARTICLE XIX

 

MISCELLANEOUS

 

1.             This Contract shall be construed and interpreted in accordance
with the laws of the State of Texas.  Where required for proper interpretation,
words in the singular shall include the plural; the masculine gender shall
include the neuter and the feminine, and vice versa.  The terms “successors and
assigns” shall include the heirs, administrators, executors, successors, and
assigns, as applicable, of any party hereto.

 

2.             This Contract may not be modified or amended, except by an
agreement in writing signed by the Seller and the Purchaser.  The parties may
waive any of the conditions contained herein or any of the obligations of the
other party hereunder, but any such waiver shall be effective only if in writing
and signed by the party waiving such conditions and obligations.

 

24

--------------------------------------------------------------------------------


 

3.             Each person executing this Contract warrants and represents that
he is fully authorized to do so.

 

4.             In the event it becomes necessary for either party to file a suit
to enforce this Contract or any provisions contained herein, the prevailing
party shall be entitled to recover, in addition to all other remedies or
damages, reasonable attorneys’ fees and costs of court incurred in such suit.

 

5.             The descriptive headings of the several paragraphs contained in
this Contract are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.

 

6.             This Contract (and the items to be furnished in accordance
herewith) constitutes the entire agreement between the parties pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings of the parties in connection therewith.  No representation,
warranty, covenant, agreement, or condition not expressed in this Contract shall
be binding upon the parties hereto or shall affect or be effective to interpret,
change, or restrict the provisions of this Contract.

 

7.             This Contract may be executed in multiple counterparts, and the
counterparts together shall constitute the single binding agreement of the
parties.

 

8.             Purchaser represents and agrees that:

 

(1)           To keep this transaction and all Due Diligence Items (other than
information which is a matter of public knowledge or is provided in other
sources readily available to the public) strictly confidential; provided,
however, that this transaction and any of the Due Diligence Items may be
disclosed (i) to employees of Purchaser, as well as to Purchaser’s law and
accounting firms and lenders (collectively, the “Permitted Parties”), (ii) as
required by law, including securities laws disclosure requirements, and (iii)
this transaction may be disclosed after it is closed.  The Permitted Parties
shall be informed by Purchaser of the confidential nature of such information
and shall be directed by Purchaser to treat such information with strict
confidence.

 

25

--------------------------------------------------------------------------------


 

(2)           Except as permitted in (1) above, Purchaser will not make any of
the Due Diligence Items available, or disclose any of the contents of the Due
Diligence Items, to any person, unless (i) such person has been identified to
Seller, (ii) Seller has approved, in writing, the furnishing of Due Diligence
Items or such disclosure to such person, and (iii) such person has entered into
a confidentiality agreement with Seller, the provisions of which agreement shall
be substantially the same as the provisions of this Article XIX, section 7.

 

(3)           In the event that this Agreement is not consummated, Purchaser
will promptly upon Seller’s request return to Seller all Due Diligence Items
furnished to Purchaser, whether furnished before or after the date of this
Agreement, without retaining copies thereof.

 

ARTICLE XX

 

REAL ESTATE COMMISSION

 

Provided that the sale hereunder does in fact close, Seller shall pay a
brokerage commission (i) equal to 2% of the purchase price to The Weitzman Group
(“Weitzman”), as Seller’s agents, pursuant to a separate written agreement
between Seller and Weitzman, and (ii) equal to 2% of the purchase price to
Staubach Retail Services, Ltd. (“Staubach”), as Purchaser’s agents.  Seller
represents and warrants to Purchaser that Seller has not contacted or entered
into any agreement with any other real estate broker, agent, finder, or any
other party in connection with this transaction, and that Seller has not taken
any action which would result in any other real estate broker’s, finder’s, or
other fees or commissions being due and payable to any other party with respect
to the transaction contemplated hereby.  Purchaser hereby represents and
warrants to Seller that Purchaser has not contracted or entered into any other
agreement with any real estate broker, agent, finder, or any other party in
connection with this transaction other than Staubach, and that Purchaser has not
taken any other action which would result in any other real estate broker’s,
finder’s, or other fees or commissions being due or payable to any other party
with respect to the transaction contemplated hereby.  Seller hereby indemnifies
and agrees to hold Purchaser harmless

 

26

--------------------------------------------------------------------------------


 

for any fees or commissions of Weitzman and Staubach.  Additionally, each party
hereby indemnifies and agrees to hold the other party harmless from any loss,
liability, damage, cost, or expense (including reasonable attorneys’ fees)
resulting to the other party by reason of a breach of the representation and
warranty made by such party herein.  Notwithstanding anything to the contrary
contained herein, the indemnities set forth in this Article XX shall survive the
closing.

 

EXECUTED on this the nineteenth day of July, 2002.

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

 

 

TOLLROAD TEXAS LAND CO., L.P., a Texas
limited partnership

 

 

 

 

By:

Tollway Land Company LLC

, a

Washington LLC

 

 

 

 

 

 

, its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Calvin C. Chandler

 

 

 

 

 

Name:

Calvin C. Chandler

 

 

 

 

 

Its:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOLLWAY 76, L.P., a Washington limited
partnership

 

 

 

 

By:

RAM International GP, LLC

, a

Washington LLC

 

 

 

 

 

 

, its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffery B. Iverson Jr.

 

 

 

 

 

Name:

Jeffery B. Iverson Jr.

 

 

 

 

 

Its:

Manager

 

 

27

--------------------------------------------------------------------------------


 

 

 

EXECUTED on this the nineteenth day of July, 2002.

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

 

THE SMITH & WOLLENSKY RESTAURANT
GROUP, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ James M. Dunn

 

 

 

 

 

 

Name:

James M. Dunn

 

 

 

 

 

 

Its:

President

 

 

 

RECEIPT OF EARNEST MONEY AND ONE (1) EXECUTED COUNTERPART OF THIS CONTRACT IS
HEREBY ACKNOWLEDGED:

 

TITLE COMPANY:

 

REPUBLIC TITLE OF TEXAS, INC.

 

By:

 

 

Name:

 

 

Its:

 

 

 

28

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

 

Lot 8, Block C of Greenway Addition, an addition to the City of Dallas, Collin
County, Texas, according to the plat thereof recorded in Volume J, Page 599, Map
Records, Collin County, Texas.

 

29

--------------------------------------------------------------------------------


 

 

EXHIBIT “B”

 

a. Smith & Wollensky – equipment that PURCHASER will keep after closing

 

_ Bars & all bar equipment

 

Smallwares –

back of house only

 

SELLER will keep all front of house smallwares

 

Scullery

 

Ice machines

 

Shelving, tables, sinks

 

Prep kitchen

Everything except flat top stove

 

Hot Cookline

Everything except

Ranges on top of refrigerated bases

1 griddle (3’)

 

Cold cookline/pick up line

 

Vent a hoods

 

Coolers

 

Office equipment

 

4 TV’s

 

30

--------------------------------------------------------------------------------


 

a. SELLER – equipment that SELLER will keep after closing

 

_ Signage

Audio/visual

Chairs, stools, couches

Table tops

Table bases

Booths

Art work & décor

Chandeliers & drop lighting

Inventory

POS System

Safes

Phone system

 

Flat top stove in prep kitchen

 

Ranges on top of refrigerated bases on hot cookline

1 griddle (4’) on hot cookline

 

Smallwares front of house only

 

31

--------------------------------------------------------------------------------

